This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 32,344

 5 EARL SCOTT ROBINSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Neil C. Candelaria, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Earl Scott Robinson
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17          Defendant appeals from the district court’s memorandum order denying his

18 motion to dismiss entered in district court case CR-1999-3961. This Court’s first

19 notice proposed to dismiss the appeal for lack of a final order. Defendant filed a
 1 memorandum in opposition to the proposed disposition. We are not persuaded by

 2 Defendant’s arguments and dismiss the appeal.

 3        Defendant’s memorandum in opposition does not respond to this Court’s

 4 proposed disposition, or otherwise explain that the order was final. “A party opposing

 5 summary disposition is required to come forward and specifically point out errors in

 6 fact and/or law.” State v. Ibarra, 116 N.M. 486, 489, 864 P.2d 302, 305 (Ct. App.

 7 1993); see State v. Johnson, 107 N.M. 356, 358, 758 P.2d 306, 308 (Ct. App. 1988)

 8 (providing that when a case is decided on the summary calendar, an issue is deemed

 9 abandoned where a party fails to respond to the proposed disposition of the issue). As

10 discussed in our calendar notice, the memorandum order denying Defendant’s motion

11 to dismiss is not a final judgment. See State v. Garcia, 99 N.M. 466, 471, 659 P.2d

12 918, 923 (Ct. App. 1983) (stating that in a criminal case, the final judgment is the

13 judgment and sentence or an order dismissing all the charges against the defendant).

14        For these reasons, and those stated in the first calendar notice, we dismiss the

15 appeal for lack of a final order.

16        IT IS SO ORDERED.


17
18                                         CYNTHIA A. FRY, Judge
19
20 WE CONCUR:


                                              2
1
2 RODERICK T. KENNEDY, Chief Judge


3
4 JAMES J. WECHSLER, Judge




                                3